
	

114 SRES 534 ATS: Relative to the death of William L. Armstrong, former United States Senator for the State of Colorado.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 534
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was considered and agree to
		
		RESOLUTION
		Relative to the death of William L. Armstrong, former United States Senator for the State of
			 Colorado.
	
	
 Whereas William L. Armstrong (in this preamble referred to as Bill Armstrong) was born in Fremont, Nebraska, and attended Tulane University and the University of Minnesota; Whereas Bill Armstrong was a broadcaster and owner of media outlets, such as radio stations and newspapers;
 Whereas Bill Armstrong served in the Army National Guard of the United States from 1957 to 1963, which brought him to Colorado;
 Whereas at age 25 Bill Armstrong was elected to the Colorado House of Representatives, where he served from 1963 to 1964;
 Whereas Bill Armstrong then served in the Colorado Senate from 1965 to 1972, where he became Majority Leader after only 4 years of service;
 Whereas Bill Armstrong served the people of Colorado in the United States House of Representatives from 1973 to 1979 and in the United States Senate from 1979 to 1991;
 Whereas Bill Armstrong served honorably as the Chairman of the Senate Republican Policy Committee from 1985 to 1991;
 Whereas Bill Armstrong was a strong conservative who consistently advocated for such matters as fiscal discipline and tax reform, pay and benefits for military service members, and the support of small businesses;
 Whereas Bill Armstrong worked to pass the Economic Recovery Tax Act of 1981 (Public Law 97–34, 95 Stat. 172) and was recognized multiple times with the Taxpayers’ Friend award by the National Taxpayers Union;
 Whereas Bill Armstrong was named the military pay champion of the Senate by the Army Times; Whereas Bill Armstrong was an ardent champion of small business;
 Whereas Bill Armstrong earned the Guardian of Small Business award from the National Federation of Independent Business, and the Colorado Association of Commerce and Industry Public Service Award in 1982 for his distinguished service to the people of Colorado;
 Whereas Bill Armstrong was instrumental to the passage of title I of Public Law 96–560 (94 Stat. 3265) (commonly known as the Colorado National Forest Wilderness Act of 1980), which preserved 1,400,000 acres of land;
 Whereas Bill Armstrong continued to serve the people of Colorado for the last 10 years as president of Colorado Christian University;
 Whereas Bill Armstrong possessed a strong faith and lived his life accordingly; Whereas Bill Armstrong led hundreds of prayer breakfasts and served on the board of Campus Crusade for Christ and Christian Businessmen’s Committee USA;
 Whereas Bill Armstrong was a person of firm principle, worked towards meaningful solutions, and described himself as relatively inflexible on principles, but flexible on the details;
 Whereas, throughout his life, Bill Armstrong demonstrated great integrity and remarkable leadership; and
 Whereas Bill Armstrong touched the lives of all those he served and helped families across Colorado through his devotion to public service: Now, therefore, be it
		
	
 That— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable William L. Armstrong, former member of the United States Senate;
 (2)the Senate instructs the Secretary of the Senate to communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of William L. Armstrong; and
 (3)when the Senate adjourns on the date of adoption of this resolution, it stands adjourned as a further mark of respect to the memory of the Honorable William L. Armstrong.
			
